 



Exhibit 10.61
(PCTEL LOGO) [c17605c1760500.gif]

         
 
         
(Amended May 16, 2007)
    Diane DiGangi  
 
    Vice President, Human Resources  
May 16, 2007
    PCTEL, Inc.  
 
    Tel: 630-339-2059  
Robert Suastegui
    Fax: 630-339-2004  
20704 Lakeridge Court
    E-mail: Diane.digangi@pctel.com  
 
         
Kildeer, IL 60045
       
Sent Via E-mail: Suastegui@comcast.net
       

Dear Bob:
I am pleased to offer you the position of Vice President and General Manager,
Global Sales and Marketing with a start date of June 4, 2007. In that capacity
you will report to Marty Singer, CEO at PCTEL, Inc. Based on your academic
background, work experience, interviews, and references, we are very impressed
with your potential and look forward to your contribution as a member of the
PCTEL team. We hope you share our excitement!
Your annual base salary will be $225,000, paid on a semi-monthly basis, less all
lawfully required or authorized deductions. You will also be eligible to
participate in the PCTEL Inc. Executive Short Term Incentive Plan (STIP) with an
annual maximum target bonus of 75% of base salary ($168,750), payable annually
in common shares of PCTEL stock. The STIP is tied to objective performance
metrics approved by the Board of Directors, such as revenue, margin, operating
profit, etc. Bonuses under the STIP are pro-rated for mid-year hires. The bonus
program, including the maximum percentage, is subject to change. This salary
level will be reviewed annually based on PCTEL goals and your personal
performance and contribution.
As a qualifying employee of PCTEL, you will be eligible to participate in the
Company Benefits Plan, including but not limited to, three weeks of annual paid
time off in your first year, complete medical, dental and vision plans, 401(k)
and 125 cafeteria plans, short and long-term disability plans, and Executive
Deferred Compensation Plan. The specific terms of several of these benefits are
contained in the applicable benefit plan documents, which are controlling. Where
appropriate, summary descriptions of the Company’s plans will be provided to you
following the commencement of your employment. Following the commencement of
employment you will be provided with Change of Control and Severance Agreements.
You be offered a stock option entitling you to purchase up to 15,000 shares of
Common Stock of the Company to be priced at the fair market value at the closing
sales price as reported by NASDAQ on the grant date. The grant date will occur
coinciding with your employment commencement date. Such options vest over a
4-year period, according to the terms and conditions of the Company’s Stock
Option Plan and Stock Option Agreement. Subject to the terms of the Plan and
Agreement, you would vest 25% on the anniversary date of your first year of
full-time employment and 1/48 for every month thereafter. In addition, you will
be awarded 30,000 restricted shares of The Company’s Common Stock. This award
shall vest at a rate of 25% each year on the anniversary date of your first year
of full-time employment and will be subject to the terms and conditions of the
Company’s Stock Plan and Restricted Stock Award Agreement. The details of the
stock options and stock award are contained in the Plans, the Stock Option
Agreement and the Restricted Stock Award Agreement, all of which will govern
your entitlement to such benefits, and control over any ambiguities or
inconsistencies in this summary. Copies of these documents will be provided to
you following the grant.
471 Brighton Drive Bloomingdale, Illinois 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-339-2001 / www.pctel.com
PCTEL Inc. Ó 2005

 



--------------------------------------------------------------------------------



 



Exhibit 10.61
(PCTEL LOGO) [c17605c1760500.gif]
Page 2 of 3
As you make the transition from your current employer to the Company, please
note our policy is to avoid situations in which information or materials
considered proprietary by others might come into our hands. Indeed, a condition
of your employment will be to sign the Proprietary Information and Inventions
Agreement wherein you promise to expose neither yourself nor the Company to
legal liability by divulging trade secrets or confidential information of any
former employer or any other party. We are interested in employing you because
of your skills and abilities, not because of any trade secrets learned
elsewhere. Thus, it is important you take care not to bring, even inadvertently,
any books, notes or other materials, except your own personal effects, as you
leave your present employer.
While we hope that this will be a long and rewarding relationship for both you
and PCTEL, you should be aware that your employment with the Company is for no
specified period and constitutes at-will employment. As a result, you are free
to resign at any time, for any reason or for no reason. Similarly, the Company
is free to conclude its employment relationship with you at any time, with or
without cause, and with or without notice. Any changes to your at-will
employment can only be made by the Chairman & CEO of PCTEL, with the approval of
the Board of Directors, and must be confirmed in writing signed by the
President, which specifically refers to your at-will status. PCTEL’s Employee
Handbook and other written employment policies contain other relevant policies
pertaining to your employment, but do not alter your status. In the event of any
conflict between this agreement and any other document, the terms of this
agreement shall control. This offer is contingent upon satisfactory results of a
criminal background, education and employment verification.
For US employees, for purposes of federal immigration law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
within three business days of your date of hire, or our employment relationship
with you may be terminated. Please consult the enclosed I-9 form for appropriate
documentation to bring on your first day of employment. In the event of any
dispute or claim relating to or arising out of our employment relationship, you
and the Company agree that all such disputes, including but not limited to,
claims of harassment, discrimination and wrongful terminations, shall be settled
by arbitration held in Cook County, IL (unless otherwise agreed), under
applicable Arbitration Rules and pursuant to Illinois law. By accepting
employment with PCTEL and entering into this agreement, both you and the Company
are waiving the right to a jury trial of such disputes or claims.
We are pleased you have decided to become part of the PCTEL team. We ask that
you sign and return a copy of this letter confirming that you understand and
agree to the terms of employment stated above. Upon your acceptance, the terms
described in this letter, together with the Proprietary Information and
Inventions Agreement and the other agreements specifically referenced herein,
constitute the complete and entire employment agreement between us, and
supersedes all prior or contemporaneous agreements or promises that may have
been made. Any additions or modifications of these terms must be in writing and
signed by you and Diane DiGangi, and specifically identify this Agreement and
any term that the parties have agreed should be changed.
471 Brighton Drive Bloomingdale, Illinois 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-339-2001 / www.pctel.com
PCTEL Inc. Ó 2005

 



--------------------------------------------------------------------------------



 



Exhibit 10.61
(PCTEL LOGO) [c17605c1760500.gif]
Page 3 of 3
Should you have any question, please contact me at 630-339-2059.

         
Sincerely,
  Acknowledged and Agreed to,    
 
       
/s/ Diane DiGangi
  /s/ Robert Suastegui    
 
       
 
       
Diane DiGangi
  Robert Suastegui    
Vice President, Human Resources
       
 
       
May 16, 2007
  May 16, 2007    
 
       
Date
  Date    
 
       
 
  June 4, 2007    
 
       
 
  Start Date    

Enclosures:
I9, Proprietary Information and Inventions Agreement
471 Brighton Drive Bloomingdale, Illinois 60108 / Tel: +1-630-372-6800 / Fax:
+1-630-339-2001 / www.pctel.com
PCTEL Inc. Ó 2005

 